DETAILED ACTION
	This is the first action in response to application 17/153,191, filed January 20, 2021, with priority to provisional application 62/990,142 filed March 16, 2020. All claims 1-25 are pending and have been fully considered. 
	A full-text machine translation of patent document CN 109464685 A, cited in IDS filed January 20, 2021, has been provided with this communication which includes line numbers to facilitate references made to the document. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The limitation “APP”, as it appears in claims 2 (line 11) and 9 (line 5), has been interpreted as a generic software application, such as an app on a smart phone, as supported by page 26, 5th paragraph, of the instant application. It is not clear why the term has been capitalized, but the term is being interpreted as a generic app nonetheless. 
Claim 7 has been interpreted as a Markush group type claim, such that the built-in sensor comprises at least one of a radar sensor, a motion sensor, an acoustic sensor, a timer, a temperature sensor, or combinations thereof. This interpretation is based on the use of the term “or” on line 6 of the claim. 
Claim Objections
Claim 4 is objected to because “ranges” on line 2 of the claim should read “range”. 
Claim 13 is objected to because “further a housing” should read “further comprising a housing”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 4, 9-10 and 23-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the first instance of the limitation “the time” on line 3 of the claim lacks proper antecedent basis. It is suggested the limitation be adjusted to read “a time”. The claim is understood such that “the time” refers to any time, at which point in time the apparatus may be in an on-state or off-state based upon a predetermined algorithm, cycle, or other means. 
Regarding claim 4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “a wavelength range of about 10-400 nm”, and the claim also recites “preferably in a range of about 150-280 nm” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 9, the limitations “the remote control” and “the APP of the mobile device” lacks proper antecedent basis. It is suggested that the dependency of the claim be adjusted such that the claim depends from claim 2, which does recite “operations of a remote control” and “executions of an APP of a mobile device” (lines 10-11). This can be accomplished by making claim 7 depend from claim 2. Alternatively, the limitation in claim 9 can be adjusted to read “a remote control” and “an app or a mobile device”. The claim has not been examined as having dependency on claim 2, although the limitations have been interrupted as referring to essentially the same features as described in claim 2. 
Regarding claim 10, the claim contains the trademark/trade name “Bluetooth®”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a module for communication between a microcontroller and a mobile device and, accordingly, the identification/description is indefinite.
Regarding claim 23, the limitations “the sensing member” (line 4), “the lighting member” (lines 6-7), and “the MCU” (line 9) lack proper antecedent basis. It is suggested that the claim be modified such that “a germicidal device” on line 2 of the claim be adjusted to read “the germicidal device of claim 1”. Alternatively, the limitations at issue can be adjusted to read “a sensing member”, “a lighting member”, and “a microcontroller unit (MCU)”. 
Regarding claim 24, the limitations “the on-state” (line 3), “the off-state” (line 4), “the on-state time period” (lines 4-5), and “the off-state time period” (line 7) lack proper antecedent basis. It is suggested that for each limitation at issue, “the” be adjusted to read “an”. 
Regarding claim 25, the limitation “the emitted UV light” (line 3) lacks proper antecedent basis. It is suggested that the limitation be adjusted to read “UV light emitted from the germicidal device” or otherwise adjusted to clarify what emitted UV light is being referred to. 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9, 11-17, and 19-20 of copending Application No. 17/695,112 filed March 15, 2022 as a continuation in part of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claim 1 of the instant application would be obvious over claim 1 of copending application 17/695, 112. Claim 1 of the copending application does not recite a lighting member comprising a light source operable between an on-state or an off-state to kill bacteria, fungi, viruses, and/or spores. However, the” purification and sterilization member” (line 2) of the copending application “generates UVC light” (line 2); said UVC light must come from a source that can be considered part of the “purification and sterilization member”, and therefore the “purification and sterilization member” inherently includes a light source. In addition to having the required structure of a light source, the “purification and sterilization member” of the copending claim also meets the functional limitations of the lighting member of claim 1 of the instant application. Specifically, it is the examiner’s position that any light source is inherently capable of operating between an on-state or an off-state, such that the light source inherent to the “purification and sterilization member” of the copending claim is operable between an on-state or off-state as required of the lighting member of the instant claim. Additionally, the “purification and sterilization member” of the copending claim is used for “destroying microorganisms” (line 3), which one having ordinary skill in the art would recognize as referring to the killing of bacteria, viruses, or fungi, as required of the lighting member of the instant claim. Regarding the sensing member and microcontroller unit required by the instant claim, claim 1 of the copending application also recites “a sensing member” (lines 6-10) and “a microcontroller unit” (lines 11-14) which operate essentially identically to the sensing member and microcontroller unit of claim 1 of the instant application. 
Regarding claim 2 of the instant application, claim 19 of copending application 17/695,112 recites “a default operation mode” (lines 2-6), “a manual operation mode” (lines 7-9), and “a remote operation mode” (lines 10-12) which are equivalent to the default operation mode, manual operation mode, and remote operation mode recited in claim 2 of the instant application.
Regarding claim 3 of the instant application, claim 20 of copending application 17/695,112 recites operation of the germicidal device such that the purification and sterilization member (recognized as a light member, see double patenting rejection of claim 1) is in an on-state, the microcontroller will turn off the light in repose to the sensor detecting movement, expiration of the on-time period, or a remote (lines 2-6). Claim 20 of copending application 17/696,112 further recites the microcontroller switching on the light member (purification and sterilization member) in response to the sensor detecting an expiration of an off-state time period or receiving remote instruction to turn on the lighting member when the lighting member starts in an off-state (lines 7-10). These modes of operation are essentially identical to the mode of operation recited in claim 3 of the instant application. 
Regarding claim 4 of the instant application, claim 1 of copending application 17/695,112 teaches the germicidal device emitting UVC light with a wavelength in a range of 100-400 nm (lines 4-5) which falls within the broader range of 10-400 nm recited in claim 4 of the instant application and overlaps with the narrower range of 150-280 nm which is also recited in claim 4 of the instant application. 
Regarding claim 5 of the instant application, claim 9 of copending application 17/695,112 recites the lighting member (purification and sterilization member) generating UVC light having a wavelength “of about 185 nm, 222 nm, or 253.7 nm” (lines 2-3) or certain combinations thereof (lines 3-4). These limitations are essentially identical to the limitations of claim 5 of the instant application. 
Regarding claim 6 of the instant application, the claim would be obvious over claim 11 of copending application 17/695,112 which recites that the lighting member is either a UVC light emitting diode or a low-pressure mercury lamp. 
Regarding claim 7 of the instant application, claim 12 of copending application 17/695,112 recites essentially the same limitations as claim 7 of the instant application regarding which types of sensor(s) comprise the sensing member.
Regarding claim 8 of the instant application, claim 13 of copending application 17/695,112 recites essentially the same limitations as claim 8 of the instant application regarding the motion sensor comprising either microwave sensors or passive infrared sensors. 
Regarding claim 9 of the instant application, claim 14 of copending application 17/695,112 recites essentially the same limitations as claim 9 of the instant application regarding the sensor unit comprising a radio frequency receiver or a wireless networking module. 
Regarding claim 10 of the instant application, claim 15 of copending application 17/695,112 recites essentially the same limitations as claim 10 of the instant application regarding the wireless networking module comprising a Bluetooth® or Wi-Fi module.
Regarding claim 11 of the instant application, claim 16 of copending application 17/695,112 recites essentially the same limitations as claim 11 of the instant application regarding the sensing member comprising a remote sensor unit with either an entrance sensor, photo eye system, or electric fencing system. 
Regarding claim 12 of the instant application, claim 17 of copending application 17/695,112 recites essentially identical limitations as claim 12 of the instant application regarding the germicidal device further comprising a power module for providing power to its constituent parts. 
Regarding claim 13 of the instant application, claim 2 of copending application 17/695,112 discloses “a housing structure” (line 1) wherein the “the purification and sterilization member…is enclosed by the housing structure” (lines 4-5). The “purification and sterilization member” of claim 2 of copending application 17/695,112 is recognized as comprising a lighting member such that the copending application teaches a housing surrounding the lighting member as required by claim 13 of the instant application. 
Regarding claim 14 of the instant application, claim 5 of copending application 17/695,112 teaches that the casing of the housing can be moved to define “windows for allowing the UVC light emitted from the lighting member to pass through the one or more windows to illuminate [a] space”  (lines 2-4), wherein said windows constitute a plurality of opening for allowing the UV light emitted from the lighting member to pass through that e plurality of openings to illuminate the area as required by claim 14 of the instant application. 
Regarding claim 15 of the instant application, claim 2 of copending application 17/695,112 teaches the housing comprising an “air inlet” (lines 3-4) and an “air outlet” (line 4), and claim 5 of the copending application teaches that the an “air pass-through channel” is formed between the air inlet and outlet (lines 5-7), which when combined teach a structure that meets or is capable of all limitations of claim 15 of the instant application. 
Regarding claim 16 of the instant application, claim 7 of copending application 17/695,112 teaches a circulating member for circulating air, which, when combined with the teaching of an air pass-through channel from claim 5 of the copending application, teaches all limitations of claim 16 of the instant application.
Regarding claim 17 of the instant application, claim 8 of copending application 17/695,112 teaches that the circulating member is a fan, which, in combination with the pass-through channel as taught in claim 5 of the copending application, meets all limitations of claim 17 of the instant application. 
Regarding claim 18 of the instant application, claim 4 of copending application 17/695,112 teaches that the housing is formed with a plurality of shutter boards movably jointed to each other.
Regarding claim 19 of the instant application, claims 5 and 6 of copending application 17/695,112 teach switching between an air purification and light disinfection mode when the shutter boards are closed or shut, respectively, as required by claim 19 of the instant application. 


Claim Rejections - 35 USC § 102
Claims 1-3, 7-10 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Su (CN 109464685 A, as cited in IDS filed January 20, 2021).
Regarding claim 1, Su discloses A germicidal device (intelligent ultraviolet sterilizer, Figure 1, page 4, lines 24), comprising: 
a lighting member (left [4] and right [5] ultraviolet sterilizing lamp tubes, Figure 1, page 4, lines 25-26) operably in an on-state in which the lighting member emits ultraviolet (UV) light for killing microorganisms in an area (microcomputer 3 pin outputs high level, lighting the ultraviolet sterilizing lamp [and] directing sterilizing light along the horizontal direction around the irradiation sterilization, page5, lines 20-24; ultraviolet radiation well-known to kill microorganisms, as evidenced on page 2, lines 19-25), or in an off-state in which the lighting member emits no light (microcomputer 3 pin outputs low level, automatically closing the ultraviolet lamp tube, page 5, lines 30-32), wherein the lighting member comprises a light source for emitting the UV light ((left [4] and right [5] ultraviolet sterilizing lamp tubes, Figure 1, page 4, lines 25-26), and wherein the microorganisms include bacteria, fungi, viruses and/or spores (bacteria, virus, and spore recognized as microorganisms that can be sterilized by ultraviolet radiation, page 2, lines 19-25); 
a sensing member (microwave radar circuit composed of a microwave radar sensing chip and a human body infrared induction chip, page 3, lines 23-24) operably detecting at least one event occurred in the area, wherein the at least one event includes a movement in the area (microwave radar detects human and animal movement, page 5, lines 24-25); 
a microcontroller unit (MCU) (microcomputer, page 5, lines 20-21) coupled with the lighting member and the sensing member for controlling operations of the lighting member in a respective state in accordance with the at least one event occurred in the area (page 5, lines 24-32 describe how when microwave radar detects human movement, the microcomputer configures the device to an air sterilizing mode and after a period of time, shuts off the ultraviolet lamp tube).
	Though not necessary for the rejection because the claim only requires the sensing member detect one of an acoustic wave, an intrusion into the area, an expiration of an on-state or off-state time period, or an instruction from a remote operation, it is further noted that Su also teaches a timer (main control board comprises a clock circuit, page3, line 12) which is understood to detect an expiration of an on-state time period in which the lighting member is in the on-state (after a period of sterilizing time, single-chip microcomputer outputs low level, automatically closing the ultraviolet lamp tube), and a WiFi module which detect an instruction from a remote operation (when mobile phone APP setting disinfecting time expires, WiFi module outputs high level, lighting the ultraviolet sterilizing lamp, page 6, lines 3-5). 
Regarding claim 2, Su discloses The germicidal device of claim 1 (discussed above), which is capable of operating in a remote operation mode in which the lighting member is operably in one of the on-state and the off-state in response to operations of a remote control or executions of an APP of a mobile device (page 6, lines 3-12 describe how WiFi module communicates with mobile phone app to control lighting of ultraviolet sterilizing lamp). Though not necessary for the rejection because the claim only requires that the germicidal device operate in one of a default operation mode, a manual operation mode, or a remote operation mode, it is further noted that Su teaches the lighting member operating in an on-state until a predetermined on-state time expires (after a period of sterilizing time, single-chip microcomputer outputs low level, automatically closing the ultraviolet lamp tube, page 5, lines 30-32), from which it can reasonably inferred that the system is capable of setting off-state time periods after which the light is activated, and is thus capable of operating in the claimed default operating mode. Additionally, one having ordinary skill in the art would recognize that any light member is inherently capable of operating in the claimed manual operating mode since disconnecting a light source from a power supply constitutes an off-state and reconnecting to the power supply could bring the light source back into an on-state. 
Regarding claim 3, Su teaches the germicidal device of claim 2 (discussed above), wherein movement in the area detected by the sensing member causes the MCU to switch the lighting member from the on-state to the off-state (when the microwave radar detects human and animal movement, microcomputer pin outputs low level automatically closing the ultraviolet lamp tube, page 5, lines 24-32; note that despite intermediate steps between detection of motion and closing of the lamp tube, the disclosure still clearly teaches the detected motion causing the MCU to switch off the lighting member). Although not necessary for the rejection, is noted that Su also teaches expiration of the on-state time period (a period of sterilizing time, page 5, lines 30-32) and remote instruction to turn off the lighting member (page 6, lines 3-12) causing the lighting member to switch off, and that the device of Su can be reasonably expected to be capable of working those processes in the inverse, which is to say the device is capable of turning on the lighting member after an off-state time period expires or receiving remote instructions to turn on the light. 
Regarding claim 7, Su teaches the germicidal device of claim 1 (discussed above) wherein the sensing member comprises a built-in sensor unit comprising at least one radar sensor for detecting a moving or stationary object in the area (microwave radar circuit composed of a microwave radar sensing chip and a human body infrared induction chip, page 3, lines 23-24; microwave radar detects human and animal movement, page 5, lines 24-25). The radar sensor of Su is understood to be “built-in” because it is part of a main control board (main control board comprises a microwave radar circuit, page 3, lines 1-4) which is located within the sterilizer device (main control board 1, Figure 1, page 4, line 13). Though not necessary for the rejection because the claim is interpreted as only requiring one of a radar sensor, a motion sensor, an acoustic sensor, a timer, or a temperature sensor, it is further noted that Su also teaches that the main control board comprises a timer (a clock circuit, page 3, lines 11-12) and a temperature sensor (temperature detection circuit, page 3, lines 21-22) which are understood to be capable of the associated claimed functions. 
Regarding claim 8, Su discloses the germicidal device of claim 7 (discussed above), wherein the at least one motion sensor comprises a microwave sensor (microwave radar circuit composed of a microwave radar sensing chip, page 3, lines 23-24). Though not necessary for the rejection because the claim only requires one of a microwave sensor or a passive infrared sensor, it is noted that Su also discloses the motion sensor comprising an infrared sensor (human body infrared induction chip, page 3, lines 23-24). 
Regarding claim 9, Su discloses the device of claim 7 (discussed above), wherein the built-in sensor unit further comprises a wireless networking module (WiFi module, page 6, lines 3-12) coupled with the MCU for operably detecting the instruction from the remote operation of the APP of the mobile device (when the mobile phone app setting disinfection time expires, WiFi module outputs high level, lighting the ultraviolet sterilizing lamp). It is noted that when the device of Su is configured with a WiFi module, the WiFi module acts as both a sensor for signals from the mobile phone APP and a microcontroller for activating the light member (page 6, lines 3-12), in which case the WiFi module can still be considered to be coupled to a microcontroller since the WiFi module itself is acting as a microcontroller. 
Regarding claim 10, Su discloses the germicidal device of claim 9 (discussed above), wherein the wireless networking module comprises a Wi-Fi module (Internet of Things WiFi module, page 6, lines 3-12).
Regarding claim 12, Su discloses the germicidal device of claim 1 (discussed above) further comprising a power module for providing power to the lighting member, the sensing member, and the MCU. Particularly, Su teaches both a lead acid battery and external power supply (lead-acid battery, page 3, lines 9-10; battery power supply circuit, page 3, lines 13-14; spare battery 2025, page 6, line 14; external 220 V power supply, page 6, line 15) which are understood to power all parts of the germicidal device, including the lighting member, sending member, and microcontroller. 
Regarding claim 13, Su discloses the germicidal device of claim 1 (discussed above) further comprising a housing surrounding the lighting member. Particularly, Figure 1 of Su shows the ultraviolet light sources (4 and 5) disposed within a housing of the sterilizer which houses other components such as an air circulation member (8), LED panel (1), and lead acid cell (6) (See Figure 1). 
Regarding claim 14, Su discloses the germicidal device of claim 13 (discussed above) wherein the housing has a plurality of openings for allowing the UV light emitted from the lighting member to pass through the plurality of openings to illuminate the area. Particularly, it is understood that a set of shutters (7) on the housing can be rotated to be define openings that allow the UV light to be emitted out of the housing of the sterilizer into the surrounding area (shutter sliding motor and the two sides of all blade pushed into a curving component in the horizontal direction, an ultraviolet sterilizing light line along the horizontal direction around the irradiation sterilization, Figure 1, page 5, lines 21-24; invention can achieve sterilizing in the field when the shutter blade is adjusted to a horizontal position by rotation of the motor, and ultraviolet lamp directly irradiates the around, page 2, lines 9-13).
Regarding claim 15, Su discloses the germicidal device of claim 13 (discussed above), wherein the housing comprises an air inlet, air outlet, and an air pass-through channel wherein the UV light disinfects the air circulated through the channel. Due to the document being machine translated into English, the presence of an inlet is not made explicitly clear in the text of the disclosure, though there is a clear recitation of an air outlet (air outlet, page 5, line 29) and it is understood that air circulates through the sterilizer to be sterilized by the UV light (starting blowing motor working, blowing motor is the external air after sterilizing with ultraviolet lamp, blowing shutter air outlet to the other side, page 5, lines 28-30). In view of the lack of clarity of the machine translation, a reasonable interpretation of relevant Figures from the document are provided below. Figure 1 is the sterilizer from a front view, and Figure 2 is the sterilizer form a side view (page 4, line 1). Figure 1 shows the main control board (1), left (2) and right (3) shutter push-pull motors, left (4) and right (5) ultraviolet sterilizing tube, lead acid battery (6), shutter blades (7), and blast motor [fan] (8) (page 4, lines 13-15). Figure 2 has been annotated by the examiner to show corresponding parts as the original Figure 2 was not labeled. Of particular note with regards to Figure 2 is that both sides of the sterilizer appear to have shutter blades (7), which form openings that could act as an air inlet and outlet. For example, the left side of the sterilizer depicted in Figure 2 contains shutters in which air enters the sterilizer (labeled 7.i.) and shutters on the opposite side of the sterilizer (labeled 7.o.) out of which the air exits the sterilizer. Between the sets of shutters (7.i and 7.o) there exists an interior region of the sterilizer which has been boxed and recognized as an air pass-through channel defined between the air inlet and air outlet. It is further noted that the direction of air flow could be changed such that shutters 7.i act as the outlet and shutters 7.o as inlet. 

    PNG
    media_image1.png
    730
    860
    media_image1.png
    Greyscale

Regarding claim 16, Su discloses the germicidal device of claim 15 (discussed above), further comprising a circulating member (blast motor 8, Figure 1, page 4, line 15) in fluid communication with the at least one air pass-through channel (see positioning of blow motor 8 within air pass-through channel identified in annotated Figure 2 provided above) for operably circulating air through the at least one air pass-through channel (page 5, lines 28-30). 
Regarding claim 17, Su discloses the germicidal device of claim 16 (discussed above), wherein the circulating member comprises one or more fan. Particularly, the blast motor 8 of Su is recognized as a fan based off its depiction in Figure 1, the blast motor being alternatively referred to as a blower (electric blower 8, page 6, lines 36-37), and the function of the blast motor being essentially equivalent to the function of a fan (page 5, lines 28-30). 
Regarding claim 18, Su teaches the germicidal device of claim 16 (discussed above), wherein the housing is formed with a plurality of shutter boards that are movably jointed to each other (shutter blade 7, Figure 1, page 4, line 15; shutters rotatable between horizontal and vertical direction, page 5, lines 2-6). 
Regarding claim 19, Su teaches the germicidal device of claim 18 (discussed above), wherein, when the shutters are in a horizontal position, the sterilizer operates in an illuminating mode in which UV light is emitted from the UV lamps through the shutters to the area outside the sterilizer (when the shutter blade is adjusted to a horizontal position by rotation of the motor, an ultraviolet lamp directly irradiates the around, page 2, lines 9-12), and, when the shutters are in a more vertical position, the sterilizer operates in an air sterilizer mode in which ultraviolet light does not leave the housing of the sterilizer (motor[s] [adjust] blade angle to block the ultraviolet sterilizing light directly irradiating the outside, page 5, lines 25-27) but air circulating through the shutters is disinfected by the ultraviolet lamps (starting blowing motor, blowing motor [moves] external air [to be sterilized] with ultraviolet lamp, page 5, lines 28-29).
Regarding claim 20, Su discloses the germicidal device of claim 1 (discussed above) which is intended to be used for killing microorganisms in an area (ultraviolet lamp directly irradiate the around, killing, page 2, lines 12-13; also see page 2, liens 18-25) following a method that comprises detecting, by the sensing member, at least one event occurred in the area, wherein the at least one event includes a movement in the area (microwave radar detects human and animal movement, page 5, line 24); and operating, by the MCU, the lighting member in a respective state in accordance with the detected at least one event occurred in the area (when the microwave radar detects human and animal movement…microcomputer outputs low level, automatically closing the ultraviolet lamp tube, page 5, lines 24-32; “closing the ultraviolet lamp tube” recognized as operating the lighting member to an off-state).
Regarding claim 21, Su teaches the method of claim 20 (discussed above), wherein the operating step comprises switching the lighting member from the on-state to the off-state if movement in the area is detected (when the microwave radar detects human and animal movement…microcomputer outputs low level, automatically closing the ultraviolet lamp tube, page 5, lines 24-32; “closing the ultraviolet lamp tube” recognized as operating the lighting member from an on-state to an off-state).
Regarding claim 22, Su teaches the method of claim 20 (discussed above), and, as previously discussed with regards to claim 19, Su teaches operating the germicidal device in an illuminating mode in which the shutters are horizontal allowing sterilizing UV light to be emitted to the surrounding area (page 2, lines 9-12) and an air sterilizer mode in which the shutters are more vertically angled to prevent the emission of ultraviolet light outside of the sterilizer (page 5, lines 25-27) while air is circulated through and sterilized within a channel of the sterilizer (page 5, lines 28-29).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Su (CN 109464685 A) in further view of Igarashi (US 2019/0321499 A1).
Regarding claim 4, Su discloses the device of claim 1 (discussed above) but does not teach that the UV light has a narrow band with a wavelength range of about 10-400 nm, preferable in a range of about 150-280 nm. 
However, in the analogous art of sterilizing devices, Igarashi references a device comprising an ultraviolet sterilization lamp set to 253.7 nm (Japanese Utility Model Registration No. 3157460 teaches that the wavelength of the ultraviolet sterilization amp is set to 253.7 nm, paragraph 6, lines 4-6) and teaches a sterilizing device that emits ultraviolet light having a wavelength of 222 nm (wavelength of the emitted light is 222 nm, paragraph 15, lines 3-6). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Su such that the light sources emit light having a wavelength of either 253.7 nm or 222 nm, which fall within the claimed range of 150-280 nm, because Igarashi recognized that light having a wavelength of 253.7 nm is known to have the strongest sterilization effect (ultraviolet sterilization lamp is set to 253.7 nm because the ultraviolet light having such wavelength provides the strongest sterilization effect, paragraph 6, lines 5-8) and that light having a wavelength of 222 nm falls within a range of wavelengths that provide effective sterilization (ultraviolet light with a wavelength between 190 nm and 237 nm can deactivate bacteria while avoiding or reducing the harmful effect on human cells, paragraphs 10-11) while avoiding the harm to the human body that certain wavelengths of light can pose (this wavelength [253.7 nm] can harm the human body, paragraph 6, lines 8-10).
Regarding claim 5, Su as modified by Igarashi above, teaches the germicidal device of claim 4 wherein the UV light has a wavelength of about 222 nm or 253.7 nm (see rejection of claim 4). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Su (CN 109464685 A) in further view of Lloyd (US 2017/0246331 A1).
Regarding claim 6, Su discloses the germicidal device of claim 1 (discussed above), but does not specify that the light source comprises one or more UV light-emitting diodes or a low-pressure mercury lamp.
However, in the analogous art of disinfecting systems, Lloyd teaches that appropriate light sources for germicidal disinfection include both low pressure mercury vapor lamps (mercury-vapor discharge lamp commonly used for germicidal disinfection, paragraph 57, lines 1-4; low pressure mercury vapor lamps, paragraph 57, lines 16-17) and light emitting diodes (emitter may be an ultraviolet light emitting diode, paragraph 57, lines 17-18). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Su such that the light sources of Su are comprised of either low pressure mercury lamps or light emitting diodes because Lloyd recognized that low pressure mercury lamps emit almost exclusively UV-C radiation (paragraph 57, lines 16-17) which is particularly effective for germicidal disinfection (strong peak of 253.7 nm radiation is particularly effective for use in germicidal disinfection, paragraph 57, lines 3-4) and that ultraviolet LEDs can be configured to emit a narrow band of UV-C radiation at almost exactly the peak of germicidal effectiveness (paragraph 57, lines 18-21).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Su (CN 109464685 A) in further view of Hoppe (2012/0104027 A1).
Regarding claim 11, Su teaches the germicidal device of claim 7 (discussed above), which includes a built-in motion sensor (microwave radar sensor, page 3, lines 23-24) which is capable of functioning as an entrance sensor (microwave radar detects movement, page 5, lines 24-25) since entering a space inherently requires movement.  Su further teaches that a mobile phone app can be used to send signals to a WiFi module of the germicidal device (page 6, lines 3-12) which demonstrates the system’s ability to communicate with remote components, but Su does not specifically teach a remote sensor unit inducing an entrance sensor, a photo eye system, or an electric fencing system for detecting intrusion into the area. 
However, in the analogous art of processor-controlled room treatment, Hoppe teaches a dispenser unit which dispenses a sequence of fluids in response to detection of motion by a motion sensor (paragraph 13). Hoppe further teaches that the motion sensor (28), which can be a microwave radar sensor (paragraph 30, especially lines 9-10) can be located separate from the housing of the dispenser (paragraph 42, lines 1-3). Therefore, it would be obvious to a person having ordinary skill in the art to modify the invention of Su such that the motion sensor of Su is configured to operate as an entrance sensor separate from the housing of the germicidal device [such that it constitutes a remote entrance sensor for detecting intrusion into the area] because Hoppe recognized that remote sensors have the advantage of allowing the detection of motion that is not in the same location as the housing of the device with which they communicate with and can sensors positioned remotely can have achieve a greater range of detection (remote sensors have the advantage of allowing the dispenser 34 to detect motion that is not in the same location as the dispenser 34 or to increase the range of detection, paragraph 42, lines 3-6).

Claim 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Su (CN 109464685 A) in further view of Golkowski et al. (US 2019/0314535 A1).
Regarding claim 23, Su teaches the method for killing microorganisms stored on the non-transitory tangible computer-readable medium (see rejection of method claim 20), but does not teach that the instructions themselves are stored on a computer memory and executed by one or more processors. 
However, in the analogous art of disinfecting systems and methods, Golkowski teaches that methods of disinfection (various methods for disinfecting/sanitizing various items and surfaces, paragraph 9, lines 9-14) can be performed by processors executing instruction contained on a memory (the methods herein are performed by the computer system in response to hardware processor(s) executing one or more sequences of one or more hardware instructions contained in the main memory, paragraph 331, lines 6-14). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to carry out the method of claim 20, which is taught by Su (see rejection of claim 20), using a computer memory and processor, as taught by Golkowski, because Golkowski recognized that computer memory and processors are useful for conducting sterilization processes (paragraph 331, lines 6-14). 
Regarding claim 24, Su teaches the method steps stored on the claimed non-transitory computer memory (see rejection of claim 21), and it would be obvious to have the steps of Su stored on a memory and executed by processors, as taught by Golkowski (obviousness previously discussed with regards to claim 23). 
Regarding claim 25, Su teaches the method steps stored on the claimed non-transitory computer memory (see rejection of claim 22), and it would be obvious to have the steps of Su stored on a memory and executed by processors, as taught by Golkowski (obviousness previously discussed with regards to claim 23). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (CN 2535038 Y) discloses an ultraviolet sterilizing lamp that powers off in response to an infrared sensor detecting movement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY C PILSBURY whose telephone number is (571)272-8054. The examiner can normally be reached M-Th 7:30a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY C PILSBURY/Examiner, Art Unit 1799                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797